                           IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                    WESTERN DIVISION
                                      No. 5:18-CR-391-D

 United States of America,

 v.
                                                                              Order
 Shontionne Domaian Darden,

                          Defendant.


        Defendant Shontionne Darden has requested that the court order that the defendant undergo a
psychiatric examination, pursuant to 18 U.S.C. §§ 4241 et seq., to determine if he is presently suffering
from a mental disease or defect to the extent that he is unable to understand the nature and consequences of
the proceedings against him or to assist in his defense.

        After holding a hearing where the defendant was present and represented by counsel, as was the
United States, the court finds that there is reasonable cause to believe that the defendant may presently be
suffering from a mental disease or defect rendering him incompetent to understand the nature and
consequences of the proceedings against him or to assist properly in his defense.

        Therefore, it is ordered that the defendant shall be committed to the custody of the Attorney
General, who shall hospitalize the defendant for treatment in a suitable facility for a reasonable period of
time, not to exceed thirty days, pursuant to 18 U.S.C. § 4247(b), and to be examined by at least one qualified
psychiatrist or psychologist, for the purpose of determining whether the defendant is suffering from a
mental disease or defect rendering him mentally incompetent to the extent that he is unable to understand
the nature and consequences of the proceedings against him or to assist properly in his defense;

         It is further ordered that the psychiatrist or psychologist who examines the defendant shall prepare
and file a psychiatric or psychological report pursuant to the provisions of Section 4247(c). The court will
then hold a hearing pursuant to Section 4247(d) to determine the defendant’s competency.

        Finally, the court orders that any period of delay resulting from proceedings involving or related to
the determination of Darden’s mental competency, including the time for transporting Darden to or from
the place where the examination will take place and the time necessary for medical providers to complete
the examination, shall be excluded from the Speedy Trial Act computation. See 18 U.S.C. §§ 3161(h)(1)(A)
& (h)(1)(F).

Dated:
Dated: November 1, 2018
                                                  ROBERT T. NUMBERS, II
                                                  ______________________________________
                                                  UNITED STATES MAGISTRATE JUDGE
                                                  Robert T. Numbers, II
                                                  United States Magistrate Judge
